Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 1 of 21 PageID #: 332




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

     TINA MITCHAM On Behalf of HERSELF                       )
     and All Others Similarly Situated,                      )
                                                             )   COLLECTIVE AND CLASS ACTION
          Plaintiff,                                         )
     v.                                                      )   CASE NO. 3:17-cv-00703
                                                             )
     INTREPID U.S.A., INC., AND F.C. OF                      )   JUDGE BOOM
     KENTUCKY, INC., d/b/a INTREPID USA                      )
     HEALTHCARE SERVICES,                                    )   JURY TRIAL DEMANDED
                                                             )
          Defendant.                                         )


    MEMORANDUM IN SUPPORT OF JOINT MOTION FOR ORDER PRELIMINARILY
             APPROVING RULE 23 CLASS ACTION SETTLEMENT


I.        INTRODUCTION

          After mediation and notwithstanding their adversarial positions in this matter, Named

Plaintiff, Tina Mitcham and Defendants Intrepid U.S.A., Inc. and F.C. of Kentucky, Inc.

(“Intrepid”) (collectively, the “Parties”) have, with a mediator’s assistance, negotiated a settlement

of this litigation. The terms of the proposed settlement are set forth in the Settlement Agreement

(the “Agreement”), which is attached as Exhibit 1.1

          That motion and this supporting memorandum concern the Agreement as it applies to the

proposed Rule 23 Class (the “Rule 23 Settlement”). The Parties have moved by separate motion

for approval of the Agreement with regard to individuals who joined this litigation pursuant to the

Fair Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”) (the “Section 216(b) Settlement”).



1
          Various terms are defined in the Agreement. These defined terms are at times used in this memorandum. The
Parties refer the Court to the Agreement for the definition of defined terms.

                                                        1
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 2 of 21 PageID #: 333




        The Parties have stipulated—for purposes of this settlement only—that the proposed Rule

23 Class meets the requirements of Federal Rule of Civil Procedure 23(a) and (b)(3).

        The Named Plaintiff’s claims with regards to the Rule 23 Class arise under the Kentucky

Wages and Hours Act (the “Kentucky Wage Act”).2 The Named Plaintiff claims that Intrepid

failed to properly pay the Rule 23 Class for all time spent working as defined by the Kentucky

Wage Act, including overtime. She seeks compensation from Intrepid for overtime pay for time

spent by the class performing various work-related activities that she contends were not recorded

in Intrepid’s timekeeping system, including travel time and time spent charting for patients.

Additionally, she seeks liquidated damages, litigation costs, expenses, reasonable attorneys’ fees,

and further relief as this Court deems just and proper. Defendants deny these allegations and deny

any liability for these claims. But to avoid the further costs, burdens and risks of litigation, the

parties have agreed to settle those claims.

        As discussed in more detail below, the Rule 23 Settlement is the product of arms-length

negotiations between the Parties and was reached with the assistance of an experienced private

mediator. The Rule 23 Settlement is a fair, reasonable, and adequate resolution of the claims in

this matter. The proposed Notice Materials (as defined below) provide the putative class members

with the best notice practical under the circumstances and allow for a full and fair opportunity to

consider the Rule 23 Settlement and to develop a response.

        As such, this Court should certify the Rule 23 Class for settlement purposes only and set a

fairness hearing to consider final approval. Additionally, this Court should approve the form and

proposed manner of distribution of the Notice Materials.



2
         The Section 216(b) Settlement involves similar claims under the FLSA. The Agreement provides that the
individuals involved in the Section 216(b) Settlement and the Rule 23 Class will release both federal and state law
claims as defined in the Agreement.

                                                        2
 Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 3 of 21 PageID #: 334




II.     SUMMARY OF THE SETTLEMENT TERMS

        A.       The Rule 23 Class

        Intrepid has agreed, for settlement purposes only, not to oppose certification of the

following settlement class:

                 All former and current non-exempt home health workers employed
                 by Defendants in the position of Licensed Practical Nurse, Physical
                 Therapy Assistant, Certified Occupational Therapy Assistant, or
                 Home Health Aide at any of Defendants’ Kentucky locations from
                 November 22, 2012 to November 13, 2018 to provide in home
                 health care services to patients, who performed 20 or more visits
                 during any week within this time period and who were paid on a fee
                 per visit basis, but excluding any individuals who entered into the
                 settlement in the case, Paine et al. v. Intrepid U.S.A., Inc., No. 3:14-
                 cv-02005 (M.D. Tenn. 2017) (“Class Members”) and excluding any
                 individual who joined this Action by filing a consent form pursuant
                 to 216(b) of the Fair Labor Standards Act (“FLSA”).

        B.       Class Counsel3

        The Named Plaintiff and the other individuals who joined this litigation pursuant to 29 U.S.C.

§216(b) (collectively the “Original Class Members”) are represented by the following counsel:

David W. Garrison                              J. Chris Sanders                   Peter D. Winebrake
Joshua A. Frank                                Chris Sanders Law PLLC             Winebrake & Santillo, LLC
Barrett Johnston Martin & Garrison, LLC        517 West Ormsby Avenue             715 Twining Road, Suite 211
414 Union Street, Suite 900                    Louisville, KY 40203               Dresher, PA 19025
Nashville, TN 37219                            Telephone: (502) 814-0094          Phone: (215) 884-2491
Telephone: (615) 244-2202

        These lawyers have extensive experience in prosecuting and litigating wage-and-hour

actions such as this one. Further, these law firms have the resources to effectively prosecute large-

scale wage actions. Indeed, these lawyers have conducted extensive investigation of this case,

reviewing hundreds of pages of documents produced by Intrepid, conducting a deposition of a




3
        As noted herein, Named Plaintiffs moves this Court to appoint Barrett Johnston Martin & Garrison, LLC as
Class Counsel to represent the Rule 23 class.

                                                       3
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 4 of 21 PageID #: 335




corporate representative concerning Intrepid’s policies, payroll practices, production jobs, and

operations, and reviewing data related to potential class members.4

        C.       Monetary Relief

        The Agreement is the result of extensive and vigorously contested negotiations on the part

of Counsel and Defense Counsel, all of whom have substantial experience in litigating class actions

involving similar claims.

                 1.       Rule 23 Class Members

        Per the proposed Agreement, each Rule 23 Class Member is eligible to receive a specified

share of the Rule 23 Settlement Fund of $174,500.00.

        Rule 23 Class Members who timely submit a Settlement Claim Postcard will be paid a pro

rata share of the Net Rule 23 Class Members Settlement Fund, as defined in the Settlement

Agreement, based on gross earnings and number of workweeks worked by the Rule 23 Class

Members during the statutory period. Specifically, the settlement amount for each Rule 23 Class

Member is determined by taking each Rule 23 Class Members pro rata share of the total gross

earnings for the Rule 23 Class during the statutory period as well as the pro rata share of each

Rule 23 Class Member’s total weeks worked during the statutory period. Then, fifty percent (50%)

of the Net Rule 23 Class Members Settlement Fund is divided among Rule 23 Class Members

based on their pro rata share based on gross earnings. The other fifty percent (50%) of the Net

Rule 23 Class Members Settlement Fund is divided among Rule 23 Class Members based on their

pro rata share based on weeks worked. An example of this allocation (without considering taxes

and settlement administration costs), assuming that no members of Rule 23 Class opt-out of this

Settlement, is attached to the Settlement Agreement as Exhibit I.


4
         The representations set forth in this paragraph are those of Class Counsel. Intrepid does not object to the
representations.

                                                         4
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 5 of 21 PageID #: 336




        The average amount each Rule 23 class member will be eligible to claim and receive is

$1,250.00. Class Counsel submits that the formula used to allocated funds to Rule 23 Class

Members will result in a fair recover for the alleged wage and hour violations of Kentucky Law.

Class Counsel makes this representation based on their analysis of thousands of time and pay

records.

                2.      Original Class Members

        Intrepid has agreed to pay the aggregate gross amount of $23,000.00 to the Original Class

Members. Each Original Class Member’s payment is based on a determination of overtime

compensation calculated by including alleged unrecorded compensable travel time and other

alleged unrecorded work time, including time spent charting for patients outside of their in-home

visits. Class Counsel surveyed time estimates form the Opt-In Plaintiffs, and submit that the Opt-

In Plaintiffs’ payments are sufficient to account for this alleged unrecorded work time.

                3.      Service Payment to Named Plaintiff / Class Representative.

        Per the terms of the Agreement and subject to this Court’s approval, the Named

Plaintiff/Class Representative will receive the additional amount of $7,000 as an incentive award

out of the Rule 23 Settlement Fund. This amount is separate and apart from Named Plaintiff’s

recovery as an Original Class Member, which will be based on the claimed travel time and alleged

unrecorded charting time analyzed and calculated by Class Counsel.

        In addition to being an Original Class Member who asserted her FLSA claims under

216(b), the Named Plaintiff is also the Class Representative for purposes of the Rule 23 Settlement.

The service payment is intended to recognize the time and effort that the Named Plaintiff expended

on behalf of the Opt-In Plaintiffs and the Rule 23 Class Members, as well as the risks she incurred

during the course of this litigation.



                                                 5
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 6 of 21 PageID #: 337




       In the employment context, the Sixth Circuit has specifically recognized the importance of

rewarding employees who protest unlawful employment practices and seek to secure rights for

other victimized employees. Thornton v. East Texas Motor Freight, 497 F.2d 416, 420 (6th Cir.

1974) (“We also think there is something to be said for rewarding those drivers who protest and

help to bring rights to a group of employees who have been the victims of [unlawful employment

practices]”). Thus, service payments are common and are intended to compensate the originating

plaintiff and participating plaintiffs for their willingness to serve the collective action, for the

services they rendered, for the risks they bore, and for the opportunities they sacrificed to ensure

a favorable result. Dillworth v. Case Farms Processing, Inc., No. 5:08-CV-1694, 2010 WL

776933, at *7 (N.D. Ohio Mar. 8, 2010) (“Such awards are not uncommon, and ‘courts routinely

approve incentive awards to compensate named plaintiffs for the services they provided and the

risks they incurred during the course of the class action litigation.’”) (quoting Cullen v. Whitman

Med. Corp., 197 F.R.D. 136, 145 (E.D.Pa.2000)).

         The proposed $7,000.00 service payment to Named Plaintiff Mitcham is well within the

range of what has been approved by Sixth Circuit district courts. See, e.g., Abadeer v. Tyson Foods,

Inc., Case No. 3:09-cv-00125, slip. op. at 1 (M.D. Tenn. Oct. 17, 2014) (Sharp, J.) (approving

service awards of up to $11,500.00) (citing to Exhibit 2 of Settlement Agreement, DE 411.1 at

57); Johnson v. Midwest Logistics Sys., 2013 WL 2295880, at *5 (S.D. Ohio May 24, 2013)

approving a $12,500 service award to the named plaintiff); Brent v. Midland Funding, LLC, 2011

WL 3862363, at *15 (N.D. Ohio Sept. 1, 2011) (finding incentive payments “justified” and not to

present risk of collusion); Carroll v. Guardian Home Care Holdings, Inc., Case No. 3:14-cv-

01722, slip. op. at 4 (M.D. Tenn. Aug. 31, 2015) (Haynes, J.) (approving a $10,000.00 service

payment for named plaintiff).



                                                 6
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 7 of 21 PageID #: 338




          Here, the Named Plaintiff helped organize this case, provided critical information to

Plaintiffs’ counsel to negotiate an agreement on conditional certification, and represented both

classes during the negotiation of the settlement of this case. See Garrison Declaration, Exhibit 2 to

Memorandum in Support of Joint Motion for Approval of Section 216(b) Settlement at ¶ 12.

According to Class Counsel, without the leadership of the Named Plaintiff, the proposed settlement

would never have come to fruition. Id. As noted above, the amount of the incentive pay agreed to

by the parties is reasonable and in line with amounts that have been approved by courts in similar

litigation.

                 4.      Attorneys’ Fees and Costs

        The Agreement provides for payment to Class Counsel for attorneys’ fees and costs in the

amount of $142,500.00.5

                 5.      Cy Pres Award

        If at least forty percent (40%) (or $69,800.00) of the Rule 23 Settlement Fund is not paid

and negotiated by the Rule 23 Class Members (after considering the service award to the Named

Plaintiff, settlement administration costs and required tax payments associated with the settlement

payments), then the difference between $69,800.00 and the amount paid and negotiated will be

paid to Kentucky Equal Justice Center (the “Charity”) as a cy pres award.

III.    THE RULE 23 CLASS MEETS THE STANDARDS FOR PRELIMINARY
        CERTIFICATION FOR SETTLEMENT PURPOSES

        When confronted with a request for certification of a settlement class, a court’s “threshold

task is to ascertain whether the proposed settlement class satisfies the requirements of Rule 23(a)

of the Federal Rules of Civil Procedure applicable to all class actions, namely: (1) numerosity, (2)



5
         The Memorandum in Support of Joint Motion for Order Approving Section 216(b) Settlement filed with this
Court sets forth the reasonableness of the proposed fees and costs.

                                                       7
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 8 of 21 PageID #: 339




commonality, (3) typicality, and (4) adequacy of representation.” See, e.g., Hanlon v. Chrysler

Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). “In addition . . . the parties seeking class certification

must also show that the action is maintainable under Fed. R. Civ. P. 23(b)(1), (2), or (3).” Id. at

1022.

        In the instant case, Plaintiff proposes that the Court certify the Rule 23 Class pursuant to

Rule 23(b)(3), which is appropriate “whenever the actual interests of the parties can be served best

by settling their differences in a single action.” Id. (quoting 7A Wright, Miller & Kane, Fed.

Practice & Proc. § 1777 (2d ed. 1986)). “To qualify for certification under this subsection, a class

must satisfy two [additional] conditions.” Id. “[C]ommon questions must ‘predominate over any

questions affecting only individual members,’ and class resolution must be ‘superior to other

available methods for the fair and efficient adjudication of the controversy.’” Id. (quoting Fed. R.

Civ. P. 23(b)(3)).

        Under these standards, this Court should certify the Rule 23 Settlement Class that the

Parties have proposed.

        A.     Rule 23(a) Requirements

        Rule 23(a) states:

               One or more members of a class may sue or be sued as representative
               parties on behalf of all only if: (1) the class is so numerous that
               joinder of all members is impracticable, (2) there are questions of
               law or fact common to the class, (3) the claims or defenses of the
               representative parties are typical of the claims of the class, and (4)
               the representative parties will fairly and adequately protect the
               interests of the class.

         These requirements are discussed in detail below.




                                                  8
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 9 of 21 PageID #: 340




                1.       Rule 23(a)(1): Numerosity.

          The first requirement of Rule 23(a) is that the class be so numerous that joinder of all

members would be “impracticable.” Here, “‘[i]mpractical’ does not mean ‘impossible,’ and a

plaintiff only need establish the difficulty or inconvenience of joining all members of the class to

meet the numerosity requirement.” See Union P. R. Co. v Woodahl, 308 F Supp 1002 (D. Mon.

1970).

          In this case, the proposed Rule 23 Class contains 134 persons6, all of whom are readily

identifiable from Intrepid’s payroll records. Plaintiff contends, and Intrepid does not dispute for

the purposes of settlement, that it would be very difficult from an administrative perspective to

join all such plaintiffs through non-class action mechanisms. Therefore, Plaintiff submits, and

Intrepid does not dispute for the purpose of settlement, that numerosity as required by Rule

23(a)(1) is satisfied for the proposed Rule 23 Class.

                2.       Rule 23(a)(2): Commonality

          Rule 23(a) also requires the existence of “questions of law or fact common to the class.”

Plaintiff contends, and Intrepid does not dispute for purposes of settlement only, that several

common questions of fact and law exist, including:

        Whether the unpaid activities at issue constituted work activities under Kentucky law;

        Whether Plaintiffs and the class are entitled to overtime compensation as a result of
         Intrepid’s alleged failure to include unrecorded time in its overtime pay determination;

        Whether Intrepid acted in good faith with respect to its implementation and use of the
         challenged pay practices at issue; and

        Whether Intrepid acted willfully in violating Kentucky wage and hour law.




6
         There will be 134 Rule 23 Class Members, provided that no such class members opt-out of the proposed
settlement.

                                                     9
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 10 of 21 PageID #: 341




          Plaintiff submits, and Intrepid does not dispute for the purposes of settlement only, that

these issues satisfy the commonality requirements of Fed. R. Civ. P. 23(a)(2).

                3.      Rule 23(a)(3): Typicality

          Rule 23 also requires that the “claims or defenses of the representative parties [be] typical

of the claims or defenses of the class.” A plaintiff’s claim is typical if it arises from the same event

or practice or course of conduct that gives rise to the claims of other class members and if his

claims are based on the same legal theory. See Elkins v Am. Showa, Inc., 219 F.R.D. 414 (S.D.

Ohio 2002). In the present litigation, Plaintiff contends that her claims arise out of the same type

of factual and legal circumstances surrounding the claims of each Rule 23 Class Member.

Specifically, Plaintiff contends that she and those she seeks to represent all were subject to the

same pay practices that resulted in them not being paid the proper amount of overtime, including

because Plaintiff contends travel time and time spent charting for patients at home was not

recorded in Intrepid’s timekeeping system. While Intrepid denies the underlying allegations and

denies Plaintiff’s claims, it does not dispute for purposes of settlement, that typicality is met.

                4.      Rule 23(a)(4): Adequacy of Representation

          Rule 23(a)’s final requirement is that the representative parties fairly and adequately

protect the interests of the class. This requirement is grounded in “due process concerns,” as class

members are constitutionally entitled to “adequate representation before an entry of a judgment

which binds them.” Hanlon, 150 F.3d at 1020 (citing Hansberry v. Lee, 311 U.S. 32, 42-43 (1940)).

The adequacy requirement is met where the representatives: (1) have common, and not

antagonistic, interests with unnamed members of the class, and (2) will vigorously prosecute the

interests of the class through qualified counsel. See Amchem Products, Inc. v. Windsor, 521 U.S.

591, 625 (1997); see also Hanlon, 150 F.3d 1020.



                                                  10
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 11 of 21 PageID #: 342




         Here, as noted and detailed above, Plaintiff contends that she possesses the same type of

interests and suffered the same type of injury as the other proposed Rule 23 Class Members. As to

the second “adequacy” requirement, Plaintiff has prosecuted this matter diligently through her

counsel. Indeed, Plaintiffs’ counsel have extensive experience in class action litigation including

class overtime and are well-qualified to be appointed as class counsel. For purposes of the

proposed Rule 23 class settlement, Named Plaintiff requests that this Court appoint Barrett

Johnston Martin & Garrison, LLC, specifically David W. Garrison and Joshua A. Frank, as Class

Counsel. BJMG, and specifically Mr. Garrison and Mr. Frank, are well-qualified based on their

significant experience representing workers in class and collective action litigation. See Garrison

Declaration, Exhibit 2 to Memorandum in Support of Joint Motion for Approval of Section 216(b)

Settlement at ¶¶ 3, 5, 6, 7, 8 (see BJMG’s Firm Resume, Attachment 1 to Garrison Declaration).

         Therefore, Plaintiff contends, and Intrepid does not dispute for purposes of settlement,

that the adequacy requirement of Rule 23(a)(4) is satisfied for purposes of certification of

settlement classes, Named Plaintiff Mitcham should be appointed as Class Representative, and

Plaintiff’s counsel should be appointed as Class Counsel.

       B.      Rule 23(b)(3) Requirements

         Having met the four prerequisites for class certification found in Rule 23(a), Plaintiff

submits that the next consideration is whether the proposed Rule 23 Class satisfies Rule 23(b)(3).

Plaintiff submits, and Intrepid does not dispute for the purposes of settlement, that the Rule 23

Class satisfy the requirements of that subsection.

         To qualify for certification under Rule 23(b)(3), a class must satisfy two conditions in

addition to the Rule 23(a) prerequisites: (1) common questions must “predominate over any

questions affecting only individual members;” and (2) class resolution must be “superior to other



                                                11
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 12 of 21 PageID #: 343




available methods for the fair and efficient resolution of the controversy.”7 Hanlon, 150 F.3d at

1022 (quoting Fed. R. Civ. P. 23(b)(3)).

           In analyzing whether these conditions are satisfied, pertinent considerations include: (1)

the interest of members of the class in individually controlling the prosecution or defense of

separate actions; (2) the extent and nature of any litigation concerning the controversy already

commenced by or against members of the class; and (3) the desirability or undesirability of

concentrating the litigation of the claims in the particular forum. Fed. R. Civ. P. 23(b)(3). In light

of such considerations, Plaintiff contends as more fully set forth below, and Intrepid does not

dispute for purposes of settlement, that both Rule 23(b)(3)’s predominance and superiority

requirements are satisfied in this case for purposes of certifying settlement classes.

                  1.       Common Questions Predominate

           “The Rule 23(a)(3) predominance inquiry tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.” Hanlon, 150 F.3d at 1022. It focuses on the

“relationship between the common and individual issues.” Id. “When common questions present

a significant aspect of the case and they can be resolved for all members of the class in a single

adjudication, there is clear justification for handling the dispute on a representative rather than on

an individual basis.” Id. (quoting 7A Wright, Miller & Kane, Fed. Prac. & Proc. § 1778 (2d ed.

1986)).

           In this case, Intrepid’s alleged liability centers around its alleged failure to pay Rule 23

Class Members the proper amount of overtime as a result of unrecorded time spent traveling from

patient visit to patient visit and for time spent charting for patients. As detailed above in Section



7
           Because this Motion is made in connection with a proposed class settlement, it is unnecessary to address or
decide the other consideration contained in Rule 23(b)(3)—“manageability” of a trial—since there will be no trial if
this settlement is approved. See Amchem, 521 U.S. at 620.

                                                         12
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 13 of 21 PageID #: 344




II.A.2, Plaintiff contends that the resolution of the Rule 23 Class’s claims involves a number of

common issues. Moreover, Plaintiff contends that the common issues will predominate because

Plaintiff and the Rule 23 Class Members hold or held the same or similar positions and are or were

paid pursuant to a common policy. As a result, Plaintiff contends, and Intrepid does not dispute

for purposes of settlement, that the common factual and legal issues raised by the central

allegations will predominate. See Ansoumana v. Gristede’s Operating Corp., 201 F.R.D. 81, 89

(S.D.N.Y. 2001).

                2.      Class Action is Superior

          Rule 23(a)(3)’s final requirement is that “resolution of the issues on a class wide basis

[be] superior to other methods available for the fair and efficient adjudication of the controversy.”

Plaintiff contends that this requirement is satisfied because no indication exists that class members

seek to individually control their cases, that individual litigation is already pending in other forums,

or that this particular forum is undesirable for any reason. Further, Rule 23 Class Members may

lack the resources to secure experienced and qualified representation or to see litigation through

to completion. In addition, individual lawsuits from more than a hundred individuals would be

wasteful and inefficient.

          Accordingly, Plaintiff contends, and Intrepid does not dispute for purposes of settlement,

that certification of settlement classes is superior to any other method of resolving this matter, as

it will promote economy, expediency, and efficiency.

IV.    THE PROPOSED RULE 23 SETTLEMENT SATISFIES PRELIMINARLY
       APPROVAL CRITERIA

          A “class action shall not be dismissed or compromised without the approval of the court.”

See Fed. R. Civ. P. 23(e). Such approval “involves a two-step process in which the Court first

determines whether a proposed class action settlement deserves preliminary approval and then,

                                                  13
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 14 of 21 PageID #: 345




after notice is given to class members, whether final approval is warranted.” Nat'l Rural

Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004). At the preliminary

approval stage, the court need only “determine whether the proposed settlement is within the range

of possible approval.” Gautreaux v. Pierce, 690 F.2d 616, 621 n. 3 (7th Cir. 1982) (internal

citations and quotations omitted). In other words, because the Court cannot fully assess a

settlement prior to providing class members notice of the settlement and the opportunity to present

objections, the Court’s first-stage analysis consists of a review for “obvious deficiencies.” In re

Prudential Securities Inc. Ltd. Partnerships, 163 F.R.D. 200, 209 (S.D.N.Y. 1995).

         To grant preliminary approval of the Rule 23 Settlement, the Court must find only that

the settlement is non-collusive and within the range of possible final approval, also described as

“the range of possible judicial approval.” In re Vitamins Antitrust Litig., 2001 WL 856292, at *4-

5 (D.D.C. July 25, 2001); see also Alba Conte & Herbert B. Newberg, 4 Newberg on Class

Actions, § 11.41 (4th ed. 2006).

         This is a minimal standard. As long as “preliminary evaluation of the proposed settlement

does not disclose grounds to doubt its fairness or other obvious deficiencies, such as unduly

preferential treatment of class representatives or of segments of the class, or excessive

compensation for attorneys, and appears to fall within the range of possible approval,” the Court

should preliminarily approve the settlement. In re Vitamins, 2001 WL 856292, at *4 (quoting

Manual for Complex Litigation, Third (FJC 1995)). The Court may also direct the giving of notice

to the class members of a final approval hearing, “at which arguments and evidence may be

presented in support of and in opposition to the settlement.” McNamara v. Bre-X Minerals Ltd.,

214 F.R.D. 424, 426 (E.D. Tex. 2002) (quoting Manual for Complex Litigation, Third, at 237); 4

Newberg, § 11.25 (quoting same).



                                                14
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 15 of 21 PageID #: 346




           The process which generated the attached Agreement has been extensive, involving the

exchange of documents, written discovery, a corporate 30(b)(6) deposition and extensive

discussions regarding the legal issues involved in litigating and settling a case of this kind. The

settlement of this litigation was achieved through a formal mediation conducted by Michael

Russell, a private mediator with extensive experience in FLSA and class action litigation. Counsel

for the Parties engaged in extensive discussion of the legal background of this case and the

challenges facing both sides in: (1) obtaining or resisting certification; (2) obtaining or resisting

final certification and decertification; and (3) proving or resisting liability and damages.

           Leading up to the mediation, the Parties engaged in thorough discovery concerning

Intrepid’s pay practices with respect to its non-exempt home health workers. Plaintiff conducted a

Rule 30(b)(6) deposition focused on numerous different topics including:

           Intrepid’s policies and practices for how non-exempt home health workers in
            Kentucky, including Certified Occupational Therapy Assistants, Home Health Aids,
            Licensed Practical Nurses and Physical Therapy Assistants, have been paid from
            November 22, 2012 to the present

           Any differences between Intrepid’ s Kentucky offices with respect to how Intrepid’s
            non-exempt home health workers in Kentucky, including Certified Occupational
            Therapy Assistants, Home Health Aids, Licensed Practical Nurses and Physical
            Therapy Assistants, have been paid from November 22, 2012 to the present.

           Intrepid’s payroll system(s) used to determine compensation of its non-exempt home
            health workers in Kentucky, including Certified Occupational Therapy Assistants,
            Home Health Aids, Licensed Practical Nurses and Physical Therapy Assistants, from
            November 22, 2012 to the present. This topic seeks testimony describing how time is
            (and has been) tracked for these employees as well as how compensation for various
            home health visit types is and/or was determined for these employees.


In addition, Plaintiff took significant written discovery and reviewed and analyzed hundreds of

pages of documents related to her claims.




                                                 15
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 16 of 21 PageID #: 347




          This discovery has allowed Class Counsel—who are experienced wage and hour class

action attorneys—to assess the strengths and weaknesses of the claims against Intrepid and the

benefits of the proposed Rule 23 Settlement under the circumstances of this case.

          Finally, the compensation sought for Class Counsel is not excessive. Class Counsel will

request a fees and expenses totaling $142,500.00. Importantly, these funds will be paid in addition

to and separate from the Rule 23 Settlement Fund.

V.      THE NOTICE MATERIALS MEET THE REQUIREMENTS OF RULE 23

          Under Rule 23(e), the Court must “direct notice in a reasonable manner to all class

members who would be bound by a proposed settlement.” Fed. R. Civ. P. 23(e)(1)(B). The notice

standard is satisfied here.

          The notice provided to members of a class certified under Rule 23(b)(3) must be the “best

notice practicable under the circumstances.” Fed. R. Civ. P. 23(c)(2)(B). Notice is satisfactory “if

it generally describes the terms of the settlement in sufficient detail to alert those with adverse

viewpoints to investigate and to come forward and be heard.” Churchill Village, L.L.C. v. General

Electric, 361 F.3d 566, 575 (9th Cir. 2004) (internal citations omitted). Moreover, notice that is

mailed to each member of a settlement class “who can be identified through reasonable effort”

constitutes reasonable notice. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974). For any

class certified under Rule 23(b)(3), the notice must inform class members “that the court will

exclude from the class any member who requests exclusion, stating when and how members may

elect to be excluded.” Fed. R. Civ. P. 23(c)(2)(B).

          In this case, the form and the manner of the Notice and Opt-Out Statement (the “Notice

Materials”) have been negotiated and agreed upon by counsel. The Notice Materials will inform

the Rule 23 Class of, among other things (1) appropriate information about the nature of this



                                                16
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 17 of 21 PageID #: 348




litigation, the settlement class at issue, Class Counsel, and the essential terms of the Agreement

and Rule 23 Settlement; (2) appropriate information about Class Counsel’s request for attorneys’

fees; (3) appropriate information about how to participate in the Rule 23 Settlement; (4)

appropriate information about this Court’s procedures for final approval of the Agreement and

Rule 23 Settlement; (5) appropriate information about how to challenge or opt-out of the Rule 23

Settlement, if they wish to do so; and (6) appropriate instructions as to how to obtain additional

information regarding this litigation, the Agreement, and the Rule 23 Settlement. See Exhibits F

and G of the Agreement (attached hereto as Exhibit 1).

            The Parties propose that Defendants provide the Claims Administrator with a list, in

electronic form, of the Rule 23 Class, including each individual’s last known address, within three

(3) business days after the entry date of an Order granting this Motion, and that within fourteen

(14) days after Defendants produce such list with addresses, the Claims Administrator mail to the

Rule 23 Class the Notice and Opt-Out Statements in the forms attached as Exhibits F and G to the

Agreement (attached hereto as Exhibit 1). The mailing will be paid for out of the Rule 23

settlement fund, include a return envelope addressed to the Claims Administrator, and go to the

last known address of each potential member of the Rule 23 Class. The potential members of the

Rule 23 Class will have forty-five days after the date the Notice is mailed to consider the proposed

Rule 23 Settlement and opt-out of the settlement or submit objections.

            The Parties propose that, within fourteen days of the Effective Date, the Claims

Administrator will mail a Settlement Claim Postcard, attached as Exhibit H to the Agreement

(attached hereto as Exhibit 1), to Rule 23 Class Members. The Rule 23 Class Members will have

forty-five days from the date the Claim Postcards are mailed to submit their Settlement Claim

Postcard.



                                                17
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 18 of 21 PageID #: 349




         The notice plan provides the best notice practical and will provide the Rule 23 Class a

full and fair opportunity to consider the terms of the Agreement and make a fully informed decision

on whether to participate, to object, or to opt out of the Rule 23 Settlement.

       VI.     PAYMENT TO THE KENTUCKY EQUAL JUSTICE CENTER AS A CY
               PRES AWARD SHOULD BE APPROVED.

       “Cy pres distributions are proper in connection with a class settlement, subject to court

approval of the particular application of the funds.” In re Janney Montgomery Scott LLC Financial

Consultant Litigation, Case No. 06-3202, 2009 WL 2137224, *11 (E.D. Pa. July 16, 2009) (citing

4 NEWBERG § 11.20). “Federal courts have broad discretionary powers in shaping equitable

decrees for distributing unclaimed class action funds.” Van Gemert v. Boeing Co., 739 F.2d 730,

737 (2d Cir. 1984); Six Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301, 1307 (9th

Cir. 1990), cited approvingly by Everett v. Verizon Wireless, Inc., 460 F.3d 818, 827 (6th Cir.

2006). The Court’s choice among distribution options should be guided by the objectives of the

underlying statute and the interests of the silent class members. See Six Mexican Workers, 904

F.2d at 1307. Indeed, appellate courts review a district court’s conclusion that a settlement agreeing

to a cy pres distribution is reasonable for abuse of discretion. See In re Airline Ticket Comm’n

Antitrust Litig., 307 F.3d 679, 682 (8th Cir. 2002); Wilson v. Sw. Airlines, 880 F.2d 807, 811 (5th

Cir. 1989).

       “Courts have generally looked favorably on distributions to charities that offer services that

are related to the plaintiffs of a class action.” Lessard v. City of Allen Park, 470 F. Supp. 2d 781,

783 (E.D. Mich. 2007) (citing Rodriguez v. Berrybrook Farms, Inc., Case No. K86-161 CA8, 1990

WL 10520985, *3 (W.D. Mich. Oct. 29, 1990), citing Six Mexican Workers, 904 F.2d at 1309).

Organizations “that provide legal services to low-income individuals” are common types of

beneficiaries of cy pres awards. Lessard, 470 F. Supp. 2d at 783. In fact, cy pres distributions have

                                                 18
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 19 of 21 PageID #: 350




been utilized in collective action settlements under the FLSA, including distributions to law school

public interest organizations. See e.g., Carter v. Anderson Merchandisers, LP, Case No. EDCV

08-00025-VAP and EDCV 09-0216-VAP, 2010 WL 144067, *5 (C.D. Cal. Jan. 7, 010) (Legal

Aid of Northwest Texas a cy pres beneficiary); Parker v. Time Warner Entertainment Co., L.P.,

31 F.Supp.2d 242, 250 (E.D.N.Y. 2009) (cy pres distribution to Samuelson Law, and the

Technology & Public Policy Clinic at Boalt Hall Law School); Gilliam v. Addicts Rehabilitation

Center Fund, Case No. 05 Civ 3452(RLE), 2008 WL 782596, *3 (S.D.N.Y. Mar. 24, 2008)

(remaining cy pres award to be paid to The Legal Aid Society); Diamond Chem. Co., Inc. v. Akzo

Nobel Chems. B.V., Case No. 01-2118, 02-1018, 2007 WL 2007447, at *5 (D.D.C. July 10, 2007)

(cy pres distribution to go to a newly created endowment fund at The George Washington

University Law School); Superior Beverage Co., 827 F.Supp. at 478-79 (cy pres distributions

given to legal aid bureau and various law school programs, among other beneficiaries).

       As a part of the proposed settlement agreement, the parties have agreed that at least forty

percent (40%) of the Rule 23 Class Members Settlement Fund must be paid and negotiated. The

Rule 23 Class Members Settlement Fund is a total of one hundred seventy four thousand five

hundred dollars ($174,500.00). Accordingly, at least sixty-nine thousand eight hundred dollars

($69,800.00) must be paid and negotiated. The parties settlement agreement provides that if at

least $69,800.00 of the Rule 23 Class Members Settlement Fund is not paid and negotiated, then

the difference between $69,800.00 and the amount paid and negotiated will be paid to the an entity

or organization proposed by Named Plaintiff and Class Counsel, and approved by the Court, as a

cy pres award.

       Named Plaintiff and Class Counsel have proposed that the Kentucky Equal Justice Center

be approved as an appropriate cy pres recipient to receive any such funds. An organization that



                                                19
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 20 of 21 PageID #: 351




conducts legal advocacy work throughout Kentucky, the Kentucky Equal Justice Center was

formed in 1976 to work with all the civil legal services programs in Kentucky on things best done

cooperatively, from training to brief banks to advocacy in Frankfort. See Declaration of Ben

Carter, attached to this Memorandum as Exhibit 2, at ¶ 1. The Kentucky Equal Justice Center

provides legal advocacy for low income and other vulnerable members of society. Id. ¶ 2. This

work includes operating an immigration law clinic, working to remove poverty-related barriers to

accessing the courts in rural counties, and consumer advocacy. Id. For these reasons, Named

Plaintiff and her counsel propose Kentucky Equal Justice Center as the cy pres recipient for this

settlement.

VII.     CONCLUSION

           For all the reasons discussed above, the Parties request that Court issue an Order:

          Certifying, for settlement purposes only, the Rule 23 Class.

          Appointing the Named Plaintiff as the Class Representative of the class.

          Appointing the BJMG as Class Counsel for the class.

          Preliminarily approving the Agreement with regard to the Rule 23 Class.

          Approving transmission by the Plaintiff to the Rule 23 Class of the Notice Materials pursuant
           to the schedule set forth in the Agreement.

          Setting a Fairness Hearing for final approval of the Agreement and the Rule 23 Class
           Settlement.8

           Approving transmission by the Claims Administrator to the formerly employed Rule 23
           Class Members of the Settlement Claim Postcard pursuant to the schedule set forth in the
           Agreement.

    Date: February 15, 2019                            Respectfully submitted,


8
        Defendants will send notice of the Settlement to appropriate federal and state officials pursuant to the
requirements of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b) (“CAFA”), within ten (10) days after
the submission of this Motion to the Court. The Parties request that, in order to comply with CAFA, the Court
schedule the Fairness Hearing no sooner than 90 days after the CAFA notice.

                                                        20
Case 3:17-cv-00703-CHB Document 53 Filed 02/15/19 Page 21 of 21 PageID #: 352




                                                 /s/ David W. Garrison
                                                 DAVID W. GARRISON (No. 24968)*
                                                 JOSHUA A. FRANK (No. 33294)*
                                                 BARRETT JOHNSTON
                                                 MARTIN & GARRISON LLC
                                                 414 Union Street, Suite 900
                                                 Nashville, TN 37219
                                                 Telephone: (615) 244-2202
                                                 Facsimile: (615) 252-3798
                                                 dgarrison@barrettjohnston.com
                                                 jfrank@barrettjohnston.com


                                                 Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2019 a true and exact copy of the foregoing
Memorandum in Support of Joint Motion for Approval of Section 216(b) Settlement was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. Parties may access this filing through the
Court’s system.


                                                   /s/ David W. Garrison
                                                   DAVID W. GARRISON
                                                   BARRETT JOHNSTON
                                                   MARTIN & GARRISON, LLC

                                                                                             37447784.1




                                                  21
